COVINGTON, Judge.
Plaintiff-defendant in rule, Barbara Rankin Moutz, appealed an unfavorable judgment changing the award of custody of the minor child, Michael Benton Moutz, Jr., from Barbara Rankin Moutz to Michael *1288Benton Moutz, the father of the child, and mover in rule. All pertinent dates occurred in 1977.
At the conclusion of the hearing on the rule on February 25, 1977, at which both parties and their respective attorneys were present, the trial judge ruled in favor of the mover in rule. In accordance therewith, judgment was signed on March 3, 1977. The defendant in rule had not requested notification pursuant to LSA-C.C.P. art. 1913. On March 10, 1977, she moved for and obtained an order of appeal as permitted by LSA-C.C.P. art. 3943 (which appeal does not suspend the execution of the judgment relating to custody), conditioned upon her filing a bond in the amount of $350.00. Thereafter, the bond was filed on April-22.
Under the express provisions of LSA-C.C.P. arts. 3942, 3943, the appeal must be perfected within thirty days. The delay for applying for a new trial began to run on March 4 and expired on March 14. Consequently, the bond was not timely filed and our jurisdiction did not attach.
The jurisdiction of our court does not attach unless the order of appeal and the bond are timely filed. See Wright v. Mark C. Smith & Sons, 283 So.2d 85 (La.1973); Kreshel v. Kreshel, 326 So.2d 887 (La.App. 2d Cir. 1976).
Therefore, the appeal is dismissed at the appellant’s cost.
DISMISSED.